department of the treasury internal revenue servic washington d c contact person identification_number telephone number t eo b2 tax_exempt_and_government_entities_division date nov uniform issue list employer tdentification number legend x dear sir or madam we have considered your ruling_request dated date in which you requested certain rulings with respect to a transfer of all of the assets of b to c e died testate in e's will created a testamentary_trust for the benefit of e's spouse f at f's death in e's will directed the trustee to hold a portion of the testamentary_trust as a separate trust known as b the will directs the trustee to manage b for the benefit of worthy philanthropic charitable causes and in the interest of the public welfare through the alleviation of human suffering and the advancement of science education and the cultural arts the assets currently comprising b have a fair_market_value of approximately dollar_figurex in f created d at f's death article ix of d directed the trustee to hold the remainder of f's trust estate as a separate trust known as c article ix of d directs the trustee to use c's income exclusively for contributions to organizations including government bodies operated for charitable purposes for educational_purposes for supplementing the needs for the health and comfort of sick and elderly people for care and education of needy children through qualified children's homes for the prevention of cruelty to children or to help defray the expenses of surgical treatment of cancer or heart disease to indigent people in the community the assets currently comprising c have a fair_market_value of approximately dollar_figurex both b and c are exempt under sec_501 of the internal_revenue_code the a code and are classified as private_foundations under sec_509 the trustee of both b and c proposes to file a petition with the state circuit_court for an order permitting the trustee to transfer all of the assets of b to c trustee's petition the trustee proposes to transfer all of the assets of b to c pursuant to sec_507 of the code thereafter should the service issue the rulings requested the trustee intends to notify the service of its intent to terminate b's status as a private_foundation pursuant to sec_507 and to terminate b if the court grants the the trustee will not receive any funds from the proposed transfer or benefit directly or indirectly from the proposed transfer rather the trustee proposes this transfer in order to avoid a duplication of efforts and for administrative convenience and economy the following rulings are requested the proposed transfer of all of the assets of b to c pursuant to sec_507 of the code to be followed by the termination of b's status as a private_foundation pursuant to a will not result in the imposition of the termination_tax under sec_507 the proposed transfer will not result in either net_investment_income within the meaning of sec_4940 of the code or the imposition of the excise_tax under sec_4940 the proposed transfer will not constitute an act of seif-dealing under sec_4941 of the code and therefore will not result in the imposition of the excise_tax under sec_4941 b's distribution requirement for the taxable_year of the proposed transfer may be fulfilled by c b will not be required to comply with the record keeping requirements of sec_4942 of the code and b will not be subject_to the excise_tax under sec_4942 the proposed transfer will not result in excess business holding under sec_4943 of the code and therefore will not result in the imposition of the excise_tax under sec_4943 the proposed transfer is not an investment that jeopardizes charitable purposes under sec_4944 of the code and therefore will not result in the imposition of the excise_tax under sec_4944 the proposed transfer is not a taxable_expenditure under sec_4945 of the code and therefore will not result in the imposition of the excise_tax under sec_4945 sec_507 of the code provides that except as provided in sec_507 an exempt_organization that is a private_foundation can terminate its private_foundation_status only if it notifies the service of its intent to terminate or it commits willful repeated acts or a willful and flagrant act which give rise to the imposition of tax under chapter and it pays the termination_tax imposed by sec_507 or has the tax abated sec_507 of the code provides that when a private_foundation transfers assets to s another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shail not be treated as a newly created organization sec_507 of the code imposes a tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of its net assets sec_1_507-4 of the income_tax regulations the regulations provides that private_foundations that make transfers described in sec_507 of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 apply sec_1_507-3 of the regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation additionally for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations defines the term significant disposition of assets to one or more private_foundations to include any disposition for a taxable_year where the disposition i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation the transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer transfer fair_market_value is determined at the time of sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its distribution_requirements under sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however when the transferor has disposed of all of its assets the record keeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1_507-3 of the regulations provides that except as provided in subparagraph of sec_1_507-3 where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor however this exception does not apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same person or persons which controlled the transferor foundation the transferee foundation will be treated as if it were the transferor for purposes of chapter and sec_507 through of the code sec_1_507-3 of the regulations provides that the transferor foundation must meet the filing_requirements of sec_6033 sec_6104 and sec_6043 of the code sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice under sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that the returns required by sec_6033 of the code must be filed by a foundation for the year in which it transfers all of its assets this section further provides that the transferor foundation need not file such returns for any taxable_year following the year in which the transfer occurred if it has no assets and does not engage in any activity sec_4940 of the code provides for the imposition of a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the cade states that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4946-1 of the foundation and similar excise_taxes regulations the regulations provides in relevant part that for purposes of sec_4941 of the code the term disqualified_person does not include any organization described in sec_501 ee sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 defines undistributed_income to mean the amount by which the foundation's distributable_amount exceeds its qualifying distributions sec_4942 of the code indicates that a private_foundation does not make a qualifying_distribution under sec_4942 when the contribution is either to another organization that is controlled by the transferor or by one or more of its disqualified persons or to a private_foundation that is not also an operating_foundation under sec_4942 unless the requirements of sec_4942 are met sec_4942 of the code provides that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 the transferee's qualifying_distribution must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer sec_53_4942_a_-3 of the regulations defines qualifying_distribution as any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or sec_170 of the code sec_53_4942_a_-3 of the regulations provides that the excess qualifying distributions of a private_foundation may be carried over and used to reduce the foundation's minimum distribution requirement for any subsequent taxable_year within the specified five-year adjustment period revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 sec_4943 of the code provides for the imposition of a tax_on_excess_business_holdings of a private_foundation sec_4943 of the code provides that the term excess_business_holdings means the amount of stock or other interest in any business_enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4944 of the code imposes a tax upon the making by any private_foundation of any investment that jeopardizes the conduct of its exempt purposes - sec_4945 of the code imposes a tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure includes a grant to an organization other than an organization described in paragraph or of sec_509 unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code defines expenditure_responsibility to mean that the grantor private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full_and detailed reports with respect to such expenditures to the secretary sec_53_4945-6 of the regulations provides that if a private_foundation makes a transfer of assets other than a transfer described in subparagraph i of this paragraph pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 of the code unless the assets are transferred to a fund or organization described in sec_501 other than an organization described in sec_509 or treated as such under sec_4947 analysis your requested rulings are discussed below the proposed transfer of all of the assets of b to c will be a transfer of assets described in sec_507 of the code that is the proposed transfer will be a disposition of more than twenty-five percent of the fair_market_value of the net assets of b to another private_foundation for the taxable_year in which the proposed transfer will occur however the proposed transfer will not in and of itself terminate b's status as a private_foundation rather this must be accomplished by notice to the service under sec_507 of the code consequently the proposed transfer will not give rise to a termination_tax under sec_507 furthermore the proposed transfer will not affect the private_foundation_status of either b or c after the proposed transfer is complete and after the trustee notifies the service of its intent to terminate b's status as a private_foundation under sec_507 of the code the termination_tax under sec_507 will be zero because the value of b's assets at that time will be zero ov c as the transferee foundation will not be treated as a newly created organization because the proposed transfer is a transfer of all of the assets of a private_foundation to another private_foundation rather c will be treated as though it were b for purposes of sec_4940 of the code therefore b's transfer of all of its assets to c will not result in a tax on net_investment_income under sec_4940 the proposed transfer of all of the assets of b to c will not be an act of self-dealing because the proposed transfer will be to c an organization exempt from federal_income_tax under sec_501 of the code and a private_foundation under sec_509 the proposed transfer therefore will be for exempt purposes to an organization exempt from federal_income_tax moreover c as the transferee is not a disqualified_person under sec_53 a of the regulations since the proposed transfer will not be an act of self-dealing under sec_4941 of the code it will not result in the excise_tax under sec_4941 the proposed transfer of all of the assets of b to c will be a transfer under sec_507 of the code after the proposed transfer c will be treated as if it were b pursuant to sec_1_507-3 of the regulations thus b's excise_tax liability under sec_4942 of the code for its fina tax_year if any may be satisfied by c and b will not be liable for the excise_tax under sec_4942 additionally c can reduce the amount of its required distributions under sec_4942 by the amount if any of b's excess qualifying_distribution carryover from prior years furthermore since the same trustee controls both b and c the proposed transfer to c will not be deemed a qualifying_distribution under sec_4942 of the code therefore the proposed transfer will not require b to comply with the record keeping requirements of sec_4942 provided that none of the assets transferred to c would cause it to have excess_business_holdings as that term is defined in sec_4943 the proposed transfer from b to c will not result in liability for the excise_tax on excess_business_holdings imposed by sec_4943 the proposed transfer will not be an investment that jeopardizes the conduct of b's exempt purposes within the meaning of sec_4944 of the code the primary purpose of the proposed transfer of all of the assets of b to c will be to accomplish one or more of the purposes under sec_501 of the code because c is recognized as exempt under sec_501 moreover since the proposed transfer will constitute an adjustment organization or reorganization within the meaning of sec_1_507-3 of the regulations the production_of_income or appreciation of property will not be a significant purpose of the proposed transfer within the meaning of c therefore the proposed transfer will not result in the imposition of the excise_tax under sec_4944 since the proposed transfer is a transfer to an organization described in sec_501 of the code such transfer does not constitute a taxable_expenditure under sec_53 c of the regulations therefore the proposed transfer will not result in the imposition of the excise_tax under sec_4945 conclusion accordingly we rule that the proposed transfer of all of the assets to b to c under sec_507 of the code to be followed by the termination of b's status as a private_foundation under sec_507 will not result in the imposition of the termination_tax under sec_507 the proposed transfer will not result in either net_investment_income within the meaning of sec_4940 of the code or the imposition of the excise_tax under sec_4940 the proposed transfer will not constitute an act of self-dealing within the meaning of sec_4941 of the code and will not result in the imposition of the excise_tax under sec_4941 b's distribution requirement for the taxable_year of the proposed transfer may be fulfilled b will not be required to comply with the record keeping requirements of section by c g b of the code b will not be subject_to the excise_tax under sec_4942 the proposed transfer will not result in excess_business_holdings under sec_4943 of the code and will not result in the imposition of the excise_tax under sec_4943 the proposed transfer is not an investment that jeopardizes charitable purposes under sec_4944 of the code and will not result in the imposition of the excise_tax under sec_4944 the proposed transfer is not a taxable_expenditure under sec_4945 of the code and wiil not result in the imposition of the excise_tax under sec_4945 because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling fetter is directed only to the organization that requested it sec_6110 of oo the code provides that it may not be cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
